IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 912 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ROBERT LEE BEAVERS JR.,       :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.